UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-30011 247MGI, INC. (Exact name of small business issuer as specified in charter) FLORIDA 65-0309540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1007 N. Federal Highway, Suite D-6 Fort Lauderdale, Florida33304 (Address of principal executive offices (954) 323-2516 (Issuer's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 29,915,471 shares at August 6, 2007. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [x] 247MGI, INC. AND SUBSIDIARIES FORM 10-QSB QUARTERLY PERIOD ENDED March 31, 2007 INDEX PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements (Unaudited) Consolidated Balance Sheet as of March 31, 2007 (unaudited) and December 31, 2006 for the three months ended March 31, 2007 and 2006 and From Inception of the Development Stage on July 1, 2006 through March 31, 2007 F-3 Consolidated Statements of Operations (Unaudited)for the three months ended March 31, 2007 and 2006 F-4 Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) at March 31, 2007 F-5 Consolidated Statements of Cash Flows (Unaudited)for the three months ended March 31, 2007 and 2006 and From Inception of the Development Stage on July 1, 2006 through March 31, 2007 F-6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis or Plan of Operation 15 Item 3. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3Default upon Senior Securities 19 Item 4Submission of Matters to a Vote of Security Holders 19 Item 5.Other Information 19 Item 6.Exhibits 20 SIGNATURES 21 CERTAIN CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this quarterly report on Form 10-QSB contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to consummate an acquisition of an operating entity and/or assets, our ability to generate revenues and pay our operating expenses, our ability to raise capital as necessary, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this annual report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. Unless otherwise indicated: • "247MGI," the "Company," "we," "our," and "us" refers to 247MGI, Inc. a Florida corporation formerly known as Total Identity Corporation, and our subsidiaries, • "Total Identity Systems" refers to Total Identity Systems, Inc., a New York corporation, • "Total Digital Communications" refers to Total Digital Communications, Inc.,a Florida corporation formerly known as Total Digital Displays, Inc., • "Yard Sale Drop Off" refers to Yard Sale Drop Off, Inc., a Florida corporation formerly known as Total Identity Group, Inc., and • "Sovereign Research" refers to our wholly owned subsidiary Sovereign Research, LLC, a Florida limited liability company. All share and per share information contained herein gives effect to the one for 100 (1:100) reverse stock split of our outstanding common stock effective December 20, 2006. 2 247 MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets ASSETS March 31, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash $ 1,003 $ 352 Prepaid expenses 646 646 Total Current Assets 1,649 998 TOTAL ASSETS $ 1,649 $ 998 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 147,760 $ 197,638 Accounts payable– related party (Note 4) 38,104 33,799 Accrued expenses 109,004 76,099 Convertible debenture 125,000 125,000 Notes payable 25,000 120,265 Notes payable– related party (Note 4) 60,453 339,188 Total Current Liabilities 505,321 891,989 TOTAL LIABILITIES 505,321 891,989 STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, Series “AA” $0.01 par value, 5,000,000shares authorized; 1,637 shares issued and outstanding - 16 Common stock, $0.01 par value, 500,000,000 shares authorized, 29,915,471 and 274,086 shares issued and outstanding, respectively 299,155 2,741 Additional paid-in capital 10,728,350 10,460,426 Accumulated deficit prior to the development stage (11,107,700 ) (11,107,700 ) Accumulated deficit (423,477 ) (246,474 ) Total Stockholders’ Equity (Deficit) (503,672 ) (890,991 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 1,649 $ 998 The accompanying notes are an integral part of these consolidated financial statements. F-3 247 MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Operations (Unaudited) From Inception of the Development Stage on July 1, For the Three Months Ended 2006 Through March 31, March 31 2007 2006 2007 REVENUE $ - $ - $ - COST OF SALES - - - GROSS MARGIN - - - EXPENSES Salaries and wages 158,779 51,000 252,779 General and administrative 11,830 8,758 144,757 Total Expenses 170,609 59,758 397,536 LOSS FROM OPERATIONS (170,609 ) (59,758 ) (397,536 ) OTHER INCOME (EXPENSE) Interest expense (6,394 ) (18,375 ) (25,941 ) Other income - 28 - Total Other Income (Expense) (6,394 ) (18,347 ) (25,941 ) LOSS BEFORE DISCONTINUED OPERATIONS (177,003 ) (78,105 ) (423,477 ) LOSS ON DISCONTINUED OPERATIONS (Note 3) - (11,379 ) - NET LOSS $ (177,003 ) $ (89,484 ) $ (423,477 ) BASIC LOSS PER SHARE Loss per share before discontinued operations $ (0.01 ) $ (0.00 ) Loss per share on discontinued operations (0.00 ) (0.00 ) NET LOSS PER SHARE $ (0.01 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 19,859,644 17,992,506 The accompanying notes are an integral part of these consolidated financial statements. F-4 247 MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Stockholders’ Equity (Deficit) Additional Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Balance, December 31, 2005 - $ - 179,925 $ 1,799 $ 10,027,962 $ (10,761,697 ) Common stock issued for related party debt - - 40,000 400 39,600 - Common stock issued for related party debt penalty - - 15,000 150 14,850 - Common stock issued for related party debt - - 30,000 300 29,700 - Common stock issued for debt inducement - - 9,000 90 8,910 - Stock options issued for salary - 12,000 - Preferred stock issued for related party debt 781 8 - - 78,063 - Preferred stock issued for related party debt 856 8 - - 85,631 - Reverse stock split adjustment - - 146 2 (1 ) - Beneficial conversion feature on convertible preferred stock - 163,711 (163,711 ) Consolidated net loss for the year ended December 31, 2006 - (428,766 ) Balance, December 31, 2006 1,637 16 274,086 2,741 10,460,426 (11,354,174 ) Reverse stock split adjustment correction - - (15 ) - - - Common stock issued for conversion of preferred stock into common (unaudited) (1,637 ) (16 ) 16,370,000 163,700 (163,684 ) - Common stock issued for conversion of a note payable to a related party (unaudited) - - 7,000,000 70,000 280,000 - Common stock issued for conversion of two notes payable (unaudited) - - 1,200,000 12,000 56,906 - Common stock issued for conversion of accounts payable (unaudited) - - 5,071,400 50,714 10,923 - Stock options issued for salary (unaudited) - 83,779 - Consolidated net loss for the three months ended March 31, 2007 ( unaudited) - (177,003 ) Balance, March 31, 2007 (unaudited) - $ - 29,915,471 $ 299,155 $ 10,728,350 $ (11,531,177 ) The accompanying notes are an integral part of these consolidated financial statements. F-5 247 MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Cash Flows (Unaudited) From Inception of the Development Stage on July 1, For the Three Months Ended 2006 Through March 31, March 31, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (177,003 ) $ (89,484 ) $ (423,477 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization - discontinued - 1,226 - Stock issued for services, salary and interest - 15,000 - Stock options issued for salary 83,779 6,000 87,779 Stock warrants issued for services - - - Changes in assets and liabilities: Decrease in other assets – discontinued - 590 - Increase in accounts payable - discontinued - 15,297 - Increase (decrease) in accounts payable and accounts payable – related parties 11,759 895 (57,102 ) Increase in accrued expenses and expenses – related 75,144 44,375 203,191 Net Cash Provided (Used) by Operating Activities (6,321 ) (6,101 ) (189,609 ) CASH FLOWS FROM INVESTING ACTIVITIES - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable related party 6,972 7,590 170,984 Payment of notes payable - - (5,000 ) Net Cash Provided by Financing Activities 6,972 7,590 165,684 INCREASE (DECREASE) IN CASH 651 1,489 (23,925 ) CASH AT BEGINNING OF PERIOD 352 (143 ) 24,928 Cash from continuing operations 352 (213 ) 1,003 Cash from discontinued operations - 1,559 - CASH AT END OF PERIOD $ 1,003 $ 1,346 $ 1,003 The accompanying notes are an integral part of these consolidated financial statements. F-6 247 MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Cash Flows (Continued) (Unaudited) From Inception of the Development Stage on July 1, For the Three Months Ended 2006 Through March 31, March 31, 2007 2006 2007 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ - - Income taxes $ - $ - - SCHEDULE OF NON-CASH FINANCING ACTIVITIES: Stock issued for services, salary and interest $ - $ 15,000 $ - Stock options issued for salary $ 83,779 $ 6,000 $ 87,779 Stock issued for debt $ 471,637 $ - $ 541,637 Preferred stock issued for related party debt $ - $ - $ 163,711 Note payable issued for wages payable $ 33,333 $ - $ 347,333 The accompanying notes are an integral part of these consolidated financial statements. F-7 247 MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) Notes to the Consolidated Financial Statements March 31, 2007 and December 31, 2006 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The condensed financial statements presented are those of 247 MGI, INC., (fka Total Identity Corporation and Subsidiaries) (the “Company“). The accompanying unaudited condensedfinancial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim condensed financial statements include normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s most recent audited financial statements. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.All share and per share information contained herein gives effect to the one for 100 (1:100) reverse stock split of our outstanding common stock effective December 20, 2006. NOTE 2 - COMMITMENTS AND CONTINGENCIES Litigation During February 2005, a lawsuit was commenced in the Supreme Court of the State of New York, County of Monroe, under the caption Stephen E. Webster v. Richard Dwyer, Matthew P. Dwyer, Phillip Mistretta, Total Digital Displays, Inc., Leslie W. Kernan, Jr., Lacy Katzen LLP, et al.The plaintiff, Stephen E. Webster, previously purchased a $125,000 debenture from Total Identity Corporation and is seeking payment of the convertible debenture by alleging that he was fraudulently induced to purchase the debenture.The Company has filed various motions in its defense and in September 2005 a judgment was grant against the Company and other parties for $125,000 plus 9% interest per annum.In February of 2006 the judgment was vacated.In March of 2006 the Company’s attorneys filed a motion to withdraw as counsel, which was granted.On August 2, 2006 the Supreme Court granted a judgment against the Company for $125,000 and post judgment interest at 9%.The judgment is recorded as a current liability as of March 31, 2007. On May 4, 2004 a judgment was granted against the Company in a lawsuit filed in the Superior Court for Orange County, California.The suit sought collection of legal fees and costs totaling $50,714 including accrued interest at the rate of 10% per annum, attorney’s fees and court costs.The judgment, which has been recorded as a liability in accounts payable, was converted into common stock of the Company during February 2007 (see Note 5). On September 28, 2006, the Company was served with a summons filed in Supreme Court in New York, the suit is relative to the purchase agreements signed in October of 2003 and February of 2004 concerning Total Identity Systems, Inc.
